           Case 2:19-cv-00362-GMN-DJA Document 26 Filed 03/18/20 Page 1 of 2



 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Defendants

 7                           IN THE UNITED STATES DISTRICT COURT

 8                                FOR THE DISTRICT OF NEVADA

 9
     TRUSTEES OF THE BRICKLAYERS &                  Case No. 2:19-cv-00362-GMN-CWH
10   ALLIED CRAFTWORKERS LOCAL 13
     DEFINED CONTRIBUTION PENSION
11   TRUST FOR SOUTHERN NEVADA;
     TRUSTEES OF THE BRICKLAYERS &
12   ALLIED CRAFTWORKERS LOCAL 13
     HEALTH BENEFITS FUND; TRUSTEES
13   OF THE BRICKLAYERS & ALLIED
     CRAFTWORKERS LOCAL 13 VACATION
14   FUND; BRICKLAYERS & ALLIED
     CRAFTWORKERS LOCAL 13 NEVADA;
15   TRUSTEES OF THE BRICKLAYERS &                  JOINT STIPULATION AND
     TROWEL TRADES INTERNATIONAL                    PROPOSED ORDER TO DISMISS
16   PENSION FUND; TRUSTEES OF THE                  COMPLAINT FOR BREACH OF THE
     BRICKLAYERS & TROWEL TRADES                    CONTRACT AND BREACH OF ERISA
17   INTERNATIONAL HEALTH FUND; and                 [DOC. 1] WITH PREJUDICE
     TRUSTEES OF THE INTERNATIONAL
18   MASONRY INSTITUTE,

19          Plaintiffs,

20   vs.

21   PEGASUS MARBLE, INC., a Nevada
     corporation; and GAGIK ZARGARYAN, an
22   individual,

23         Defendants.
     _______________________________________/
24


                                                1
          Case 2:19-cv-00362-GMN-DJA Document 26 Filed 03/18/20 Page 2 of 2



 1          IT IS HEREBY STIPULATED AND AGREED between the parties and their respective

 2   undersigned counsels to Dismiss Complaint for Breach of Contract and Breach of ERISA [Doc. 1] with

 3   Prejudice. With each party to bear their attorney’s fees and costs incurred in this matter.

 4   DATED this 18th day of March, 2020.                   DATED this 18th day of March, 2020.

 5   LAW OFFICE OF DANIEL MARKS                            THE URBAN LAW FIRM

 6    /s/ Adam Levine, Esq.            .                    /s/ Nathan R. Ring, Esq.         .
     DANIEL MARKS, ESQ.                                    MICHAEL A. URBAN, ESQ.
 7   Nevada State Bar No. 002003                           Nevada State Bar No. 003875
     office@danielmarks.net                                murban@theurbanlawfinn.com
 8   ADAM LEVINE, ESQ.                                     NATHAN R. RING, ESQ.
     Nevada State Bar No. 004673                           Nevada State Bar No. 012078
 9   alevine@danielmarks.net                               nring@theurbanlawfirm.com
     610 South Ninth Street                                4270 S. Decatur Blvd., Suite A-9
10   Las Vegas, Nevada 89101                               Las Vegas, Nevada 89103
     (702) 386-0536: FAX (702) 386-6812                    (702) 968-8087; FAX (702) 968-8088
11   Attorneys for Defendants                              Attorneys for Plaintiffs

12

13      IT IS SO ORDERED.
        Dated this __
                   25 day of March, 2020.
14

15                                                                    ____________________________
                                                                      Gloria M. Navarro, District Judge
16
                                                                      United States District Court
17

18

19

20

21

22

23

24


                                                          2
